Citation Nr: 0819667	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-25 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim 
seeking entitlement to service connection for bilateral 
hearing loss.

This case has been advanced on the Board's docket due to the 
advanced age of the appellant.  See 38 U.S.C.A. §7107 (West 
2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).

In a statement dated on August 16, 2006, the veteran stated 
that he wished to cancel his hearing.  His request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2007).

The appeal is REMANDED to the agency of the original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

The duty to assist includes obtaining service personnel 
records, VA treatment records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  38 U.S.C.A. § 5103(d); Duenas v. 
Principi, 18 Vet. App. 512 (2004).

The veteran asserted in his March 2005 claim, his September 
2005 notice of disagreement, and his July 2006 substantive 
appeal that the records from his September 19, 1950 physical 
at the U.S. Navy Recruiting Station in Albany, New York, 
would show that he was disqualified from re-enlistment based 
on bilateral hearing loss, which he claims he incurred in 
service.  The veteran submitted a September 19, 1950 letter 
from the U.S. Navy Recruiting Station (NAVCRUITSTA) in 
Albany, New York, in which a medical officer stated that the 
veteran was examined on that date and found not physically 
qualified for active duty.  In that letter, the medical 
officer did not state the nature of the disability on which 
he had based his finding.  On remand, the records from the 
veteran's September 19, 1950 physical at the U.S. Navy 
Recruiting Station in Albany, New York, should be obtained.  
Upon receipt of those records, the RO should readjudicate the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records from the veteran's 
September 19, 1950 physical at the U.S. 
Navy Recruiting Station in Albany, New 
York.  If the above-mentioned records are 
not available, that fact should be 
documented in the claims file.

2.  When the development requested has 
been completed, the AOJ should 
readjudicate the veteran's claim.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

